Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDMENT No. 3 to REVOLVING CREDIT AND TERM LOAN

AGREEMENT, AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

AND ONE TIME WAIVER OF REVOLVING LOAN BORROWING REQUIREMENTS

 

THIS AMENDMENT No. 3 to REVOLVING CREDIT AND TERM LOAN AGREEMENT, AMENDMENT No.
1 TO FORBEARANCE AGREEMENT AND ONE TIME WAIVER OF REVOLVING LOAN BORROWING
REQUIREMENTS (this “Agreement”) is made and entered into as of July 5, 2016 by
and among DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company
(“Dakota Transloading”), DAKOTA PLAINS SAND, LLC, a Minnesota limited liability
company (“Dakota Sand”), DAKOTA PLAINS MARKETING, LLC, a Minnesota limited
liability company (“Dakota Marketing” and, together with Dakota Transloading and
Dakota Sand, the “Borrowers”), DAKOTA PLAINS HOLDINGS, INC., a Nevada
corporation (“Holdings”), DPTS MARKETING LLC, a Minnesota limited liability
company (“DPTSM”), DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC, a Minnesota
limited liability company (“DPTS”), DPTS SAND, LLC, a Minnesota limited
liability company (“DPTS Sand” and, together with Holdings, DPTSM and DPTS, the
“Guarantors”), the Lenders (the “Lenders”) from time to time party to the Credit
Agreement (defined below) and SUNTRUST BANK, in its capacity as Administrative
Agent for the Lenders (in such capacity, “Administrative Agent”) and as Issuing
Bank. Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.

 

RECITALS

 

A.      The Borrowers, Holdings, the Lenders and the Administrative Agent are
parties to that certain Revolving Credit and Term Loan Agreement, dated as of
December 5, 2014 (as amended by that certain Amendment No. 1 to Revolving Credit
and Term Loan Agreement dated as of August 6, 2015, as amended by that certain
Amendment No. 2 and Waiver to Revolving Credit and Term Loan Agreement dated as
of December 4, 2015, and as further amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time, the “Credit Agreement”).

 

B.       The Loan Parties, the Administrative Agent and the Lenders are party to
that certain Forbearance Agreement dated as of May 3, 2016 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Forbearance Agreement”), pursuant to which the Administrative Agent and Lenders
are presently forbearing from exercising certain rights and remedies available
to them under the Credit Agreement, Loan Documents and applicable law, which
rights and remedies arose exclusively as a result of the occurrence, existence
or continuation of the Anticipated Events of Default (as defined in the
Forbearance Agreement).

 

C.       The Loan Parties have requested that the Administrative Agent and the
Lenders (i) amend the Credit Agreement as set forth herein, (ii) make a one-time
waiver of the Borrowing requirements with respect to Revolving Loans as set
forth herein and (iii) amend the Forbearance Agreement as set forth herein.

 

D.       Notwithstanding the occurrence and continuance of one or more
Anticipated Events of Default, the Administrative Agent and the Lenders have
agreed to do so, but only pursuant to the terms and conditions set forth herein.

 

 
 

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.      Estoppel, Acknowledgement and Reaffirmation. Each of the Loan Parties
acknowledges and agrees that, as of June 21, 2016: the aggregate outstanding
principal amount of the Tranche A Term Loan was not less than $12,925,000; the
aggregate outstanding principal amount of the Tranche B Term Loan was not less
than $22,500,000; the aggregate outstanding principal amount of all Revolving
Loan was not less than $20,000,000; and the LC Exposure was $0; each of which
constitutes a valid and subsisting obligation of the Loan Parties to the Lenders
that is not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind.

 

2.       Consent, Reaffirmation and Ratification. By its signature below, each
of the undersigned Loan Parties hereby: (a) acknowledges and consents to this
Agreement and the terms and provisions hereof; (b) reaffirms the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, as such covenants and agreements may be modified by this Agreement
and the transactions contemplated hereby; (c) reaffirms that each of the Liens
created and granted in, or pursuant to, the Loan Documents in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, is
valid and subsisting and acknowledges and agrees that this Agreement shall in no
manner impair or otherwise adversely affect such Liens, except as explicitly set
forth herein; and (d) confirms that each Loan Document to which it is a party is
and shall continue to be in full force and effect and the same is hereby
ratified and confirmed in all respects, except that upon the effectiveness of
this Agreement, all references in such Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean the Credit Agreement
and the Loan Documents, as the case may be, as in effect and modified by this
Agreement.

 

3.      Amendments to Credit Agreement.

 

(a)      The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

 

“Amendment No. 3 Closing Date” shall mean July 5, 2016.

 

(b)      The final sentence of the definition of “Aggregate Revolving Commitment
Amount” in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

As of the Amendment No. 3 Closing Date, the Aggregate Revolving Commitment
Amount is $20,500,000.00.

 

(c)      Schedule I to the Credit Agreement is amended and restated in its
entirety as follows:

 

Lender Revolving Commitment Tranche A Term Loan Commitment Tranche B Term Loan
Commitment SunTrust Bank $20,500,000.00 $15,000,000.00 $22,500,000.00 TOTAL
$20,500,000.00 $15,000,000.00 $22,500,000.00

 

2 

 

 

4.      Amendments to Forbearance Agreement.

 

(a)       Recital B of the Forbearance Agreement is hereby amended and restated
in its entirety as follows:

 

B.      The Loan Parties have informed the Administrative Agent and the Lenders
that certain Defaults and Events of Default are anticipated to occur under (i)
Section 8.1(a) of the Credit Agreement as a result of the Borrowers’ anticipated
failure to comply with their principal repayment obligations under (x) Section
2.9(b) of the Credit Agreement for the month ending June 30, 2016 and (y)
Section 2.9(c) of the Credit Agreement for the month ending July 31, 2016; (ii)
Section 8.1(b) of the Credit Agreement as a result of the Borrowers’ anticipated
failure to comply with their interest payment obligations under Section 2.13 of
the Credit Agreement for the months ending May 31, 2016, June 30, 2016 and July
31, 2016; (iii) Section 8.1(d) of the Credit Agreement as a result of the Loan
Parties’ anticipated failure to comply with the financial covenant set forth in
Section 6.1 of the Credit Agreement for the Fiscal Quarter ending June 30, 2016;
(iv) Section 8.1(d) of the Credit Agreement as a result of the Loan Parties’
anticipated failure to comply with the financial covenant set forth in Section
6.2 of the Credit Agreement for the Fiscal Quarters ending March 31, 2016 and
June 30, 2016; and (v) Section 8.1(d) of the Credit Agreement as a result of the
Borrowers’ anticipated failure to comply with the financial covenant set forth
in Section 6.3 of the Credit Agreement for the months ending May 31, 2016, June
30, 2016 and July 31, 2016 (collectively, the “Anticipated Events of Default”).

 

(b)      The penultimate sentence of Section 3 of the Forbearance Agreement is
hereby amended and restated in its entirety as follows:

 

As used herein, a “Forbearance Termination Event” shall mean the earliest of the
following to occur: (a) any Default or Event of Default under the Credit
Agreement or the other Loan Documents other than the Anticipated Events of
Default; (b) a breach by any Loan Party of any obligation or covenant under this
Agreement; and (c) August 31, 2016 (such date, the “Forbearance Termination
Date”).

 

(c)      Section 6 of the Forbearance Agreement is hereby amended and restated
in its entirety as follows:

 

6.      Restructuring Plan. On or before August 1, 2016, the Loan Parties shall
provide the Administrative Agent with a written update to the plan of action
provided to the Administrative Agent on or about June 15, 2016, which update
shall include, without limitation: (a) specific, actionable information
detailing how the Loan Parties intend to resolve their liquidity needs, modify
their capital structures and refinance or restructure the Obligations (such
information, collectively, a “Restructuring Plan”); (b) a detailed timeline with
fixed milestones for completing the Restructuring Plan; and (c) a detailed list
of gating items and conditions precedent necessary to consummate the
Restructuring Plan. The Restructuring Plan shall be in form and detail
reasonably satisfactory to the Administrative Agent.

 

3 

 

 

5.      One-Time Waiver of Revolving Loan Borrowing Requirements. Subject to the
terms and conditions set forth herein, the Lenders hereby agree to make a
one-time waiver of the following Borrowing requirements to allow a funding in
the amount of $500,000 on the Effective Date (defined below): (a) the
requirements under Section 2.3 of the Credit Agreement that (i) a Notice of
Revolving Borrowing be delivered to the Administrative Agent prior to 11:00 a.m.
one (1) Business Day prior to the requested date of a Base Rate Borrowing
substantially in the form of Exhibit 2.3 to the Credit Agreement, and (ii) the
aggregate principal amount of each Base Rate Borrowing total no less than
$1,000,000; (b) the requirement under Section 3.2(a) of the Credit Agreement
that, at the time of and immediately after giving effect to a Borrowing, no
Default or Event of Default shall exist; (c) the requirement under Section
3.2(b) of the Credit Agreement that, at the time of and immediate after giving
effect to a Borrowing, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects,
except to the extent that any such representation or warranty relates solely to
a specified prior date, in which case such representation or warranty shall have
been true and correct on and as of such specified prior date; (d) the
requirement under Section 3.2(c) of the Credit Agreement that no change which
has had or could reasonably be expected to have a Material Adverse Effect shall
have occurred since December 31, 2013; provided, (v) the waiver contained in the
foregoing clause (b) is applicable only to those Defaults and Events of Default
that are also Anticipated Events of Default, (w) the waiver contained in the
foregoing clause (c) is applicable only to the representation set forth in
Section 4.15 (Solvency) of the Credit Agreement; (x) the waiver contained in the
foregoing clause (d) is applicable only to those Material Adverse Effects that
have been disclosed to the Administrative Agent in writing prior to the
Effective Date (defined below), (y) any advance or extension of credit made
pursuant to the waiver in this Section 5 must be made pursuant to a Notice of
Revolving Borrowing delivered to the Administrative Agent on the Effective Date
and (z) the one-time waiver contained in this Section 5 shall not be deemed to
modify or affect the obligations of the Loan Parties to comply with each and
every other obligation, covenant, duty or agreement under the Loan Documents and
all other instruments, documents and agreements issued, executed or delivered in
connection with the Loan Documents, in each case as amended. This one-time
waiver shall not be construed as a waiver of, or in any way obligate the
Administrative Agent or the Lenders to waive, any other requirement for the
extension of credit under the Credit Agreement or the other Loan Documents or to
otherwise honor any other Notice of Revolving Borrowing while a Default or Event
of Default remains outstanding.

 

6.      Notice of Revolving Borrowing. Notwithstanding anything to the contrary
in the Credit Agreement and the other Loan Documents, this Section 6 shall
constitute a Notice of Revolving Borrowing for purposes of Section 3.2(d) of the
Credit Agreement solely for the purpose of the Borrowers requesting a Revolving
Borrowing, and the Lenders providing a corresponding funding, in the amount of
$500,000 on the Effective Date (the “Effective Date Borrowing Request”), and, in
connection with therewith, the Borrowers hereby specify the following
information:

 

(a)      Aggregate principal amount of such Revolving Borrowing: $500,000

 

(b)      Date of such Revolving Borrowing: July 5, 2016

 

(c)      Interest rate basis: Base Rate Borrowing

 

(d)      Interest Period: not applicable

 

4 

 

 

(e)      Location and number of the account of the Borrowers to which proceeds
of such Revolving Borrowing are to be disbursed:

 

  Bank Name:            

  City/State:            

  ZIP Code:            

  Account Name:            

  Account Number:      

  ACH/Routing #:       (if disbursement is made by ACH)

  Wire/ABA #:             (if disbursement is made by wire transfer)

      

By its signature below, each of the undersigned Borrowers represent and warrant
to the Administrative Agent and the Lenders that the conditions specified in
subsections (a), (b) and (c) of Section 3.2 of the Credit Agreement are either
satisfied or waived in connection with the Effective Date Borrowing Request
after giving effect to this Agreement.

 

7.      Costs and Expenses. The Borrowers shall pay all reasonable and
documented out-of-pocket fees, costs and expenses incurred by the Administrative
Agent and the Lenders (including, without limitation, the reasonable and
documented fees and out-of-pocket costs and expenses of counsel) incurred in
connection with the Credit Agreement, this Agreement and the other Loan
Documents through the Effective Date (defined below).

 

8.      Conditions Precedent. This Agreement shall be effective as of the date
hereof (the “Effective Date”) when, and only when, each of the following
conditions shall have been satisfied or waived, in the sole discretion of the
Administrative Agent:

 

(a)      The Administrative Agent shall have received counterparts of this
Agreement duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.

 

(b)      The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party.

 

(c)      Counsel to the Administrative Agent shall have received reimbursement
from the Loan Parties for all reasonable fees, costs and expenses charged the
Administrative Agent and the Lenders in connection with the Credit Agreement,
this Agreement and the other Loan Documents through the Effective Date.

  

9.      Incorporation of Agreement. Except as specifically modified herein, the
terms of the Loan Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent under the Loan
Documents, or constitute a waiver or amendment of any provision of the Loan
Documents, except as expressly set forth herein. The breach in any material
respect of any provision or representation under this Agreement shall constitute
an immediate Event of Default under the Credit Agreement, and this Agreement
shall constitute a Loan Document.

 

10.      Representations of the Loan Parties. Each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)      Except as acknowledged herein, no Default or Event of Default exists
under the Loan Documents on and as of the date hereof.

 

5 

 

 

(b)      It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and any other documents delivered by it in
connection herewith.

 

(c)      This Agreement and each other document delivered by it in connection
herewith has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

(d)      No consent, approval, authorization or order of, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.

 

(e)      The execution and delivery of this Agreement or any other document
delivered by it in connection herewith does not (i) violate, contravene or
conflict with any provision of its organizational documents or (ii) materially
violate, contravene or conflict with any laws applicable to it or any of its
Subsidiaries.

 

(f)      After giving effect to this Agreement, the representations and
warranties of the Loan Parties contained in the Loan Documents, as supplemented
by the disclosures on Schedule 11(f), are true, accurate and complete in all
materials respects on and as of the date hereof to the same extent as though
made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date.

 

11.      Release; No Action, Claims, Etc. In consideration of the Administrative
Agent’s, the Lenders’ and the Issuing Bank’s willingness to enter into this
Agreement, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, the Lenders, the Issuing Bank and each of the
Administrative Agent’s, Lenders’ and Issuing Bank’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents through the date of this Agreement, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which each of
the Loan Parties may have or claim to have against any of the Lender Group. As
of the date hereof, each of the Loan Parties hereby acknowledges and confirms
that it has no knowledge of any actions, causes of action, claims, demands,
damages and liabilities of whatever kind or nature, in law or in equity, against
any member of the Lender Group arising from any action by such Person, or
failure of such Person to act under the Loan Documents on or prior to the date
hereof.

 

12.      Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.

 

13.      No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns. No other Person shall have or be
entitled to assert rights or benefits under this Agreement.

 

6 

 

 

14.      Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial. The governing law, jurisdiction, consent to service of process and
waiver of jury trial provisions set forth in Sections 10.5 and 10.6 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

 

15.      Entirety. This Agreement and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

 

16.      Miscellaneous

 

(a)      This Agreement shall be binding on and shall inure to the benefit of
the Loan Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns. It is the intent of the undersigned Lenders
that any third party acquiring any such Lender’s rights and obligations under
the Credit Agreement shall, with respect to such Lender’s portion of the Loan,
be subject to, and bound by, the terms and conditions of this Agreement. The
terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of the Loan Parties, the Administrative Agent,
the Issuing Bank and the Lenders with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and
provisions of this Agreement.

 

(b)      Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.

 

(c)      Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(d)      Except as otherwise expressly provided in this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in the Loan Documents, the provision contained in this Agreement
shall govern and control.

 

(e)      This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of an executed counterpart of this Agreement by telecopy or other
electronic means shall be effective as an original.

 

(f)      This Agreement does not represent a commitment by the Lenders and/or
the Administrative Agent to make any new loans, restructure the Obligations or
grant or extend any financial accommodations to the Loan Parties, except for the
agreements expressly set forth herein.

 



17.      No Waiver. Nothing herein shall constitute a waiver of the Anticipated
Events of Default, as such term is defined in the Forbearance Agreement.

 [Signature pages follow.]

 

 

 

7 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

BORROWERS: DAKOTA PLAINS TRANSLOADING, LLC         By: /s/ Gabriel G. Claypool  
Name: Gabriel G. Claypool   Title: President         DAKOTA PLAINS SAND, LLC    
    By: /s/ Gabriel G. Claypool   Name: Gabriel G. Claypool   Title: President  
      DAKOTA PLAINS Marketing, LLC         By: /s/ Gabriel G. Claypool   Name:
Gabriel G. Claypool   Title: President       HOLDINGS: Dakota Plains Holdings,
Inc.         By: /s/ Gabriel G. Claypool   Name: Gabriel G. Claypool   Title:
President and Chief Operating Officer       SUBSIDIARY LOAN PARTIES: DPTS
MARKETING LLC         By: /s/ Gabriel G. Claypool   Name: Gabriel G. Claypool  
Title: Manager         DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC         By: /s/
Gabriel G. Claypool   Name: Gabriel G. Claypool   Title: Manager         DPTS
SAND, LLC,         By: /s/ Gabriel G. Claypool   Name: Gabriel G. Claypool  
Title: Manager

 

SIGNATURE PAGE

DAKOTA PLAINS – AMENDMENT No. 3 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

 

 

ADMINISTRATIVE
AGENT: suntrust bank,   as Administrative Agent         By: /s/ Janet R. Naifeh
  Name: Janet R. Naifeh   Title: Senior Vice President       LENDERS: suntrust
bank,   as a Lender and Issuing Bank             By: /s/ Janet R. Naifeh   Name:
Janet R. Naifeh   Title: Senior Vice President

 

 

SIGNATURE PAGE

DAKOTA PLAINS – AMENDMENT No. 3 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 





